Citation Nr: 0942917	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.  

2.  Entitlement to service connection for narcolepsy.  

3.  Entitlement to service connection for residuals of burn 
to right hand.  

4.  Entitlement to service connection for an acquired 
psychiatric disability.  

5.  Entitlement to service connection for a dental 
disability.  
 

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1971 to March 
1972 and from January 1979 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to service connection for 
pneumonia, narcolepsy (claimed as heavy fatigue), blood 
poisoning and staff infection, depression, and dental 
problems.  

The issues have been re-characterized to comport to the 
evidence of record.  

A Board hearing at the local RO was scheduled in January 
2008; however, the Veteran failed to appear and has not filed 
a motion requesting another hearing.  

In April 2008 the Board remanded the Veteran's current claims 
for additional development.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence of record is 
against a finding that the current residuals of pneumonia are 
related to service.  

2.  Narcolepsy was not diagnosed in service or for many years 
thereafter, and the preponderance of evidence is against a 
finding that the current narcolepsy is related to service.  

3.  Resolving all doubt, the competent evidence shows a 
relationship between the current residuals of burn to right 
hand and service.


4.  An acquired psychiatric disability was not diagnosed in 
service or for many years thereafter, and the preponderance 
of evidence is against a finding that the current acquired 
psychiatric disability is related to service.  

5.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has a dental disability.  


CONCLUSIONS OF LAW

1.  Residuals of pneumonia were not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2008).

2.  Narcolepsy was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

3.  Residuals of burn to right hand were incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).

4.  An acquired psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).  

5.  A dental disability was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.381, 
17.161 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2004 and March 2005, and post-
adjudication notice by letters dated in March 2006, April 
2008, and March 2009.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

The RO may address the disability rating and effective date 
for the grant of service connection for residuals of the burn 
to right hand upon receipt of this decision.  No new 
disability rating or effective date for award of benefits 
will be assigned with respect to the other claims for service 
connection which are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

The Veteran's service connection claim for residuals of a 
burn to the right hand has been considered with respect to 
VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from the grant of service connection.  See 
Bernard, 4 Vet. App. at 393.

A medical examination was not provided regarding the 
existence or etiology of the claimed dental disability.  VA's 
duty to assist doctrine does not require that the Veteran be 
afforded a medical examination, however, because there is no 
competent medical evidence that the claimed condition 
currently exists.  See McLendon v. Nicholson, 20 Vet. App. 
79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002); 38 C.F.R. § 3.159 (c) .  

A medical examination was not provided regarding the etiology 
of the claimed narcolepsy and acquired psychiatric 
disabilities.  VA's duty to assist doctrine does not require 
that the Veteran be afforded a medical examination, however, 
because there is no competent evidence, including a 
continuity of symptomatology, indicating an association 
between in-service injuries, diseases, or exposures, and the 
current narcolepsy and acquired psychiatric disabilities.  
See McLendon, 20 Vet. App. at 82-83; Charles, 16 Vet. App. at 
370; 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and obtained an opinion regarding the 
nature and etiology of his claimed residuals of pneumonia 
disability.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for Narcolepsy and an Acquired 
Psychiatric Disability

The Veteran seeks service connection for narcolepsy and 
acquired psychiatric disabilities, and claims that both 
disabilities began during his active service.  

The record shows current narcolepsy and acquired psychiatric 
disabilities.  
Private treatment records dated in July 1998 indicate that 
the Veteran reported that he was narcoleptic.  VA treatment 
records dated in February 2003 note that the Veteran has been 
diagnosed with narcolepsy and that symptoms began at the age 
of 36.  VA treatment records dated in November 2004 note that 
the Veteran has been diagnosed with narcolepsy and that his 
diagnosis began at the age of 36.  July 2005 VA treatment 
records note an assessment of narcolepsy, uncontrolled.  The 
Veteran was born in December 1950 and symptoms of narcolepsy 
are first noted approximately seven years after discharge.

Private treatment records dated in April 1998 note that the 
Veteran is much calmer on Prozac and was given an assessment 
of dysthymic.  Private treatment records dated in July 1998 
indicate that the Veteran was given an assessment of 
dysthymic depression.  An April 2004 private medical 
evaluation notes that the Veteran was given diagnoses of 
dementia and depressive disorder not otherwise specified.  
July 2005 VA treatment records note an assessment of 
depression, controlled.  

STRs and personnel records do not indicate any in-service 
treatment for, or diagnosis of, narcolepsy or sleeping 
problems or a psychiatric disability or any mental problems.  
A clinical evaluation dated in July 1979 reveals that the 
Veteran was normal neurologically and psychiatrically.  

Additionally, there is simply no competent medical evidence 
that the Veteran's current narcolepsy and acquired 
psychiatric disabilities are related to service.  

The favorable evidence consists of the Veteran's contention 
that his current narcolepsy and acquired psychiatric 
disabilities began during service.  

The Veteran submitted medical journal articles indicating 
that narcolepsy is related to factors such as infection, and 
that depression and narcolepsy are related.  To the extent 
that these articles even address whether the Veteran's 
narcolepsy and acquired psychiatric disability are related to 
service or are secondary to a disability, they do not provide 
the needed nexus in this claim.  Generic texts, such as the 
ones offered, which do not address the facts of this 
particular Veteran's case, do not constitute competent 
medical evidence of causality.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of narcolepsy is more than 7 
years after the Veteran was discharged from active service 
and that the first contemporaneous medical evidence of an 
acquired psychiatric disability is approximately 19 years 
after the Veteran was discharged from active service.  The 
passage of more than 7 years before any evidence of the 
disability is of record weighs heavily against a finding that 
such disability is related to service on a direct basis.  See 
38 C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believe that his current diagnoses 
are related to service.  The Board notes the Veteran's 
contentions that his claimed narcolepsy and acquired 
psychiatric disabilities are related to service.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disabilities and his views are of no probative value.  And, 
even if his opinion is entitled to be accorded some probative 
value, it and the medical journal articles of record do not 
outweigh the evidence of record, which shows that the 
Veteran's narcolepsy and acquired psychiatric disabilities 
did not develop for many years after service.  See Jandreau, 
492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
narcolepsy and acquired psychiatric disabilities is not 
warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102. 

II.  Service Connection for Residuals of Pneumonia  

The Veteran seeks service connection for residuals of 
pneumonia.  

May 2002 VA treatment records note that the Veteran was given 
an impression of minimal left lower lobe pneumonitis.  
September 2002 VA treatment records note that the Veteran was 
given an impression of recent history of pneumonia; very 
likely the pneumonia was due to aspiration.  A May 2005 VA 
examination report notes that the Veteran was given a 
diagnosis of mild restrictive ventilatory defect without 
evidence of chronic lung condition and that a problem 
associated with the diagnosis was recurrent pneumonia.  

STRs dated in April 1979 indicate that the Veteran's lungs 
were heavily congested and that he was assessed with 
pneumonia.  STRs dated later in April 1979 note that the 
Veteran was given an assessment of resolving pneumonia.  

The Veteran submitted medical journal articles discussing 
pneumonia and its causes.  To the extent that these articles 
even address whether the Veteran's residuals of pneumonia 
disability is related to service, they do not provide the 
needed nexus in this claim.  Generic texts, such as the ones 
offered, which do not address the facts of this particular 
Veteran's case, do not constitute competent medical evidence 
of causality.  See Sacks, 11 Vet. App. at 314.

A VA examination was conducted in May 2005.  It was noted 
that the Veteran's claim file was reviewed and that in April 
1979 he was treated for pneumonia.  The Veteran reported that 
he had pneumonia twice in the past 15 years.  The examiner 
opined that the Veteran's current lung condition is not 
caused by, or a result of, treatment in service for pneumonia 
in April 1979.  The rationale for this opinion is that the 
Veteran currently has no residuals of pneumonia and, in fact, 
has no known current respiratory condition other than a 
minimal restrictive defect, which is most likely due to 
obesity.  The Veteran has had no more than 2 episodes of 
pneumonia in 15 years, with no evidence of any lung condition 
in the interim.  The Veteran has a known possible etiology 
noted in September 2002 VA treatment records of GERD with 
aspiration for his most recent episode of pneumonia.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his current residuals of 
pneumonia disability is related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disability and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it and the medical journal articles are far 
outweighed by the opinion provided by the VA medical 
professional who discussed the medical evidence of record and 
the etiology of the Veteran's claimed residuals of pneumonia 
disability and found that the claimed disability is not 
related to service.  See Jandreau, supra.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for a 
residuals of pneumonia disability; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 
1 Vet. App. at 57-58.

III.  Service Connection for Residuals of a Burn to Right 
Hand

The Veteran seeks service connection for residuals of a burn 
to his right hand, to include blood poisoning and staph 
infection.  

The record shows a current residuals of burn to right hand, 
to include blood poisoning and staph infection, disability.  
A VA examination was conducted in March 2009.  Following a 
physical examination the Veteran was given a diagnosis of 
scar to the right hand, well healed, with no clinical 
sequalae, almost invisible.  There is no competent medical 
evidence of record indicating current blood poisoning or 
staph infection disabilities.  

STRs dated in June 1979 note that the Veteran sustained a 
small second degree burn over the metatarsal phalange joint 
on the second digit of his right hand.  The Veteran 
complained of pain radiating up his right arm.  A diagnosis 
of bacterial infection secondary to second degree burn of the 
right hand was given.  

As the record shows a current scar of the right hand and a 
burn to the Veteran's right hand during service, the 
determinative issue is whether these are related.   

The March 2009 VA examination report notes that the Veteran 
suffered a splatter burn while frying chicken to his second 
metatarsal phalange joint, right hand, in 1979, that later 
developed cellulitis.  The examiner noted that the general 
location of the scar is on the dorsum, right hand, second 
digit metatarsal phalange joint; scar is almost invisible.  
The examiner noted that there is no residual noted at this 
time and therefore no opinion regarding whether a residuals 
of a burn to the right hand disability is due to service was 
rendered.  To the extent that the March 2009 VA examination 
report states that the Veteran has both a scar and no 
residual disability as a result of his in-service burn to his 
right hand, the Board finds that the examination report 
contradicts itself.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (a medical opinion based on an inaccurate factual 
premise is not probative.)  Therefore, very little probative 
weight is assigned to those portions of the March 2009 VA 
examination report, which state that the Veteran has no 
residual disability from the in-service burn to his right 
hand.  

There is no medical evidence of record indicating that the 
Veteran's current scar to the right hand is not related to a 
burn to that exact same location on his right hand during 
service, and therefore at the very least, the evidence is in 
equipoise and any doubt is resolved in the Veteran's favor.  
Despite the March 2009 VA examiner's conclusion the Veteran 
does not have any residual of his in-service burn, the 
competent medical evidence of record shows in fact that the 
in-service burn resulted in the current scar, however 
minimal, which is a disability for VA purposes.  Accordingly, 
service connection for residuals of burn to right hand is 
warranted.

IV.  Service Connection for a Dental Disability

The Veteran seeks service connection for a dental disability.  
He claims that during service he received B-12 shots to 
arrest dental deterioration.   

There is no medical or dental evidence of record indicating 
that the Veteran has received any treatment for, or has been 
diagnosed with, a current dental disability.  Additionally, 
there is no medical or dental evidence indicating any 
treatment whatsoever for the Veteran's teeth.  STRs dated in 
January and May 1970 note that the Veteran received initial 
dental processing and preventative dental counseling, however 
no diagnoses were made regarding the Veteran's teeth.  

Regardless of whether the Veteran received treatment for his 
teeth in service or whether he received a vitamin B-12 
injection for his oral health during service, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.381, 17.161.  That a condition or injury occurred in 
service is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinkski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, 
tooth pain alone, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted. Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom; Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believes that he has a current 
dental disability and that it is related to service.  The 
Board notes the Veteran's contentions.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed dental 
disability and his views are of no probative value.  And, 
even if his opinion is entitled to be accorded some probative 
value, it does not outweigh the evidence of record, which 
does not shows that the Veteran has a current dental 
disability.  See Jandreau, supra; Buchanan, 451 F.3d at 1331.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
dental disability is not warranted.  Gilbert v. Derwinski, 1 
Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.381, 17.161. 


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.  

Entitlement to service connection for narcolepsy is denied.  

Entitlement to service connection for residuals of burn to 
right hand is granted.  

Entitlement to service connection for an acquired psychiatric 
disability is denied.  

Entitlement to service connection for a dental disability is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


